 616321 NLRB No. 87DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In adopting the judge's finding that the Respondent violated Sec.8(a)(5) and (1) by unilaterally assigning unit employees to light duty
work outside their normal departments or classifications, we note
that the complaint alleged only the assignment of work outside of
employees' departments. During the hearing, the parties appeared to
use the terms ``department'' and ``classification'' interchangeably,
and no party contends that the terms are not interchangeable. Ac-
cordingly, we adopt the judge's finding.2We agree with the judge's finding that this case does not involvea decision to relocate bargaining unit work governed by the prin-
ciples set forth in Dubuque Packing Co., 303 NLRB 386 (1991). Noparty has contested this finding.Dorsey Trailers, Inc., Northumberland, PA Plantand United Auto Workers International Unionand its Local 1868. Case 4±CA±21968July 3, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSCOHENANDFOXOn February 15, 1995, Administrative Law JudgeKarl H. Buschmann issued the attached decision. The
General Counsel, the Charging Party, and the Re-
spondent filed exceptions and supporting briefs. The
Respondent also filed answering briefs to the General
Counsel's and the Charging Party's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions1and to adopt the recommended Order asmodified.The judge concluded, in reliance on Torrington In-dustries, 307 NLRB 809, 810 (1989), and FurnitureRentors of America, 311 NLRB 749 (1993), enfd. inpart 36 F.3d 1240 (3d Cir. 1994), that the Respond-
ent's decision to subcontract2certain work to anothercompany located in Atlanta, Georgia, was not a man-
datory subject of bargaining, based on his findings that
there was neither a labor-cost motive for the Respond-
ent's decision nor any adverse impact on the bargain-
ing unit. Therefore, the judge dismissed this allegation,
concluding that the Respondent's failure to bargain
with the Union over this subcontracting decision did
not violate Section 8(a)(5) and (1) of the Act. The
General Counsel and the Charging Party filed excep-
tions to the dismissal. For the reasons that follow, we
find merit in these exceptions, and we reverse the
judge and find that the Respondent's decision to sub-
contract the work was based on a labor-cost motive,
did have an adverse impact on the bargaining unit, and
was a mandatory subject of bargaining. Accordingly,
we find that the Respondent's failure to provide the
Union notice and an opportunity to bargain over thissubcontracting decision constitutes a violation of Sec-tion 8(a)(5) and (1) of the Act.I. FACTSThe facts, fully set forth in the judge's decision areas follows. The Respondent operates one of its two
manufacturing facilities in Northumberland, Pennsyl-
vania, where it produces platform and dump trailers. In
1993, in response to a rising backlog of work orders
and increasing customer demand, the Respondent en-
tered into an informal agreement with Bankhead Enter-
prises in Atlanta, Georgia, an independent company,
which had the capability to produce flatbed and dump
trailers. Pursuant to this informal agreement, the Re-
spondent engineers the unit, purchases the material,
and ships the material (including axles, main rails,
front posts, and dogleg hinges) and engineering pack-
ages to Bankhead, which then supplies the labor for
assembling the trailers. Prior to this arrangement, the
Respondent had only shipped out parts for warranty
purposes. Bankhead produces two trailers per week for
the Respondent's customers located in Florida, Geor-
gia, Tennessee, and North and South Carolina. The in-
formal agreement also provides that Bankhead will not
compete with the Respondent by producing trailers on
its own. Profits are apportioned 60 percent to the Re-
spondent and 40 percent to Bankhead. It is undisputed
that the Respondent entered into this agreement and ef-
fectuated the arrangement without prior notice to the
Union and without bargaining with the Union at any
time.II. ANALYSIS(a) Labor cost motive for the subcontracting deci-sion:In Torrington Industries, supra, the Board reaffirmedits application of the principles set forth in FibreboardCorp. v. NLRB, 379 U.S. 203 (1964), in which the Su-preme Court held that subcontracting issues are man-
datory subjects of bargaining if all that is involved is
the replacement or substitution of one group of em-
ployees for another to perform the same work under
similar conditions of employment. In Torrington, theBoard held that under such circumstances, ``there is no
need to apply any further tests in order to determine
whether the decision is subject to the statutory duty to
bargain. The Supreme Court has already determined
that it is.'' 307 NLRB at 810. The Board stated in
dicta that ``there may be cases in which the nonlabor-
cost reasons for subcontracting may provide a basis for
concluding that the decision to subcontract is not a
mandatory subject of bargaining.'' Those cases, how-
ever, involve situations in which the employer's prof-
fered reason for the subcontracting decision involves
some change in the ``scope and direction'' of its busi-
nessÐmatters of core entrepreneurial concernsÐand, 617DORSEY TRAILERS, INC.3See, e.g., Oklahoma Fixture Co., 314 NLRB 958 (1994), wherethe Board found an unusual situation in which the employer's deci-
sion to subcontract work was not a mandatory subject because the
decision was based on concerns over legal liability and the attendant
risk of losing all of its revenue because of potential damage to a
customer's property. The Board found that such reasons were core
entrepreneurial concerns involving ``considerations of corporate
strategy fundamental to the preservation of the enterprise,'' and were
outside the scope of bargaining insofar as the union ``had no author-
ity or even potential control over the basis for the decision.''4We are mindful that this case arises in the Third Circuit whichdecided Furniture Rentors v. NLRB, 36 F.3d 1240 (3d Cir. 1994).In that case, the court cautioned the Board not to apply Torringtontoo inflexibly and that Fibreboard requires the Board to ``look tothe reasons motivating the [respondent's subcontracting] decision,''
and, to consider whether ``the employer's decision was driven by
labor costs or some other difficulty that can be overcome through
collective bargaining.'' Here, we have considered the Respondent's
motives for its subcontracting decision and find that that decision
was driven in part by direct labor costs (i.e., overtime) which is
amenable to resolution through the collective-bargaining process.5Contrary to our dissenting colleague, we do not agree that thejudge resolved the issue of Respondent's motivation for the sub-
contracting decision by a credibility resolution. The quoted language
from the judge's decision relied on by our colleague states that
``Gordy's testimony ... shows that Respondent's reasons for the

[subcontracting] arrangement were the market conditions in the
South.'' However, as noted above, Plant Manager Gordy also testi-
fied that from the time he took over responsibilities as plant man-
ager, his goal had been to reduce overtime, and that indeed he was
under a corporate direction to reduce overtime to zero. Thus, our
disagreement with the judge goes not to whether Gordy's testimony
should be credited, but rather to the conclusion to be drawn from
his credited testimony. On the basis of our review of the record, we
conclude that labor costs were a motivating factor in the Respond-
ent's subcontracting decision.6We disagree with the judge that the General Counsel was re-quired to establish specifically that employees ``were available to
work overtime'' or were ``denied overtime work.'' Olinkraft, Inc.,supra, 252 NLRB at 1334.thus, outside of the scope of bargaining. First NationalMaintenance Corp. v. NLRB, 452 U.S. 666, 667(1981).3Applying these principles here, we find that the Re-spondent's decision to subcontract work was not a
change in the ``scope and direction'' of its business
going to a core entrepreneurial concern, but rather a
direct replacement of the Northumberland unit employ-
ees by the Bankhead employees to perform unit work.
Employing the shorthand of Torrington, supra, we findthat we are presented with a ``Fibreboard subcontract-ing'' issue. First, the unit work performed at Bankhead
is the same work being performed at Northhumberland,
namely the manufacture of platform and dump trailers.
As the judge found, trailer parts and packages are
shipped from Northumberland to Bankhead, and
Bankhead primarily supplies the labor. In addition,
notwithstanding the Respondent's assertion that the ar-
rangement with Bankhead resulted in the attainment of
new business, the record evidence establishes that the
Respondent continued to supply trailers for the same
customers it had prior to its arrangement with
Bankhead. Further, there is no record evidence estab-
lishing that Bankhead has manufactured trailers for any
new customers and, indeed, doing so would be con-
trary to its agreement with the Respondent which spe-
cifically prohibits Bankhead from competing with the
Respondent. In short, Bankhead is performing the
same work for the same customers that was and is per-
formed at the Northumberland facility by the unit em-
ployees. Thus, there has been no shift in the ``scope
and direction'' of the Respondent's business.Moreover, we also find that labor costs were a fac-tor in the Respondent's decision.4In this regard, wenote that Plant Manager Michael Gordy testified that
in February 1993, when he first took over responsibil-
ities as the Respondent's plant manager, it was his in-
tention to bring overtime under control, and his goalwas to reduce overtime to zero. Gordy also testified,however, that the Respondent was experiencing a se-
vere backlog of orders and an increase in customer de-
mand during the same period of time. In these cir-
cumstances, we find that the decision to subcontract
unit work to Bankhead, which was also being planned
in February and March 1993, was inextricably inter-
twined with the Respondent's admitted goals of reduc-
ing the amount of overtime paid to unit employees,
while still decreasing the order backlogs and meeting
increased customer demand.5(b) Adverse impact on the bargaining unit:Finally, we also disagree with the judge that the Re-spondent's decision to subcontract work had not yet
reached the point at which an adverse impact on the
bargaining unit could be demonstrated. It is settled that
the potential loss of overtime or reasonably anticipated
work opportunities poses a detriment to unit employ-
ees, even where, as here, the ``adverse impact on em-
ployees in the unit may not have been established with
exactness,'' but ``unit employees may well have lost
extra hours of overtime.'' Clarkson Industries, 312NLRB 165, 166 (1993); Olinkraft, Inc., 252 NLRB1329, 1334 (1980). Here, having found that the Re-
spondent's decision to subcontract work was driven in
part by concerns over reducing overtime, it logically
follows that overtime opportunities for unit employees
were in fact limited when that decision was imple-
mented, and work, which ordinarily would have been
perfomed by the unit, was shifted elsewhere. Stated
simply, overtime opportunities are lost when work
which would or could have been perfomed by the unit
is subcontracted away. As urged by the General Coun-
sel and conceded by the judge, the statistical evidenceconsisting of overtime and production data shows that
the unit employees could have produced most, if notall, of the trailers which were produced by Bankhead
if overtime were increased.6Therefore, we concludethat the potential loss of overtime work is a sufficient
adverse impact on the unit to require the Respondent 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7We agree with the judge that the Respondent's failure and refusalto supply the requested information regarding its subcontracting ar-
rangement with Bankhead to the Union is a violation of Sec. 8(a)(5)
and (1) of the Act. We rely, however, on our finding here that the
Respondent had a statutory duty tobargain with the Union over its

subcontracting decision and, therefore, a coextensive duty to provide
information regarding that decision. Equitable Gas Co. v. NLRB, 637F.2d 980 (3d Cir. 1981); Service Employees Local 535 (North BayCenter), 287 NLRB 1223 fn. 1 (1988); American Telephone Co.,309 NLRB 925, 927 (1992); Arch of West Virginia, 304 NLRB 1089(1991).8We shall modify the judge's recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).9If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''to notify and bargain with the Union before sub-contracting such work away.Moreover, we note that the Respondent's decision tosubcontract work was a departure from its own pastpractice. While the Respondent had only shipped out
parts in the past for warranty purposes, there is no
record evidence establishing that the Respondent had
ever subcontracted any work prior to its agreement
with Bankhead. Indeed, the parties' collective-bargain-
ing agreement specifically prohibits nonunit employees
from performing ``any work normally performed by
employees in the bargaining unit.'' Accordingly, this
departure from ``previously established operating prac-
tices,'' as well as the detriment to employees of the
potential loss of overtime opportunities, compels a
finding that the Respondent's decision here was a man-
datory subject of bargaining, over which it accordingly
had a statutory duty to bargain. Westinghouse ElectricCorp. (Mansfield Plant), 150 NLRB 1574 (1965);Leeds & Northrup Co. v. NLRB, 391 F.2d 874, 878±879 (3d Cir. 1968).7III. CONCLUSIONBased on the foregoing, we conclude that the Re-spondent's decision to subcontract work to Bankhead
was a mandatory subject of bargaining and, therefore,
that the Respondent had a duty to provide notice to
and to bargain on request with the Union over that de-
cision. Because the Respondent failed to provide any
notice to or bargain with the Union over this decision,
we conclude that it violated Section 8(a)(5) and (1) of
the Act, and we shall modify the judge's recommended
Order accordingly.8ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders the Respondent, Dorsey
Trailers, Inc., Northumberland, PA Plant, Northumber-
land, Pennsylvania, its officers, agents, successors, and
assigns, shall take the action set forth in the Order as
modified.1. Substitute the following for paragraph 1(a).``(a) Changing the unit employees' working condi-tions, including their assignments to light duty work
outside their normal departments or classification; and,
subcontracting bargaining unit work, without prior no-
tice and bargaining with the Union.''2. Substitute the following for paragraphs 2(a), (c),and (d).``(a) Rescind its unilateral implementation of poli-cies relating to the practice of assigning injured em-
ployees to light duty assignments outside their normal
departments or classifications, and notify the Union
and on request bargain with it regarding any change in
the terms and conditions of employment of the unit
employees; and, rescind its decision to subcontract the
production of trailers to Bankhead Enterprises, Atlanta,
Georgia, and notify the Union and on request bargain
with the Union, over any such decision to subcontract
the production of trailers, as the designated and recog-
nized exclusive collective-bargaining representative of
the employees in the following bargaining unit:``All production, maintenance and stock room em-ployees of Respondent at Northumberland, Penn-
sylvania, but excluding office clerical employees,
professional employees, salesmen, guards, watch-
men and supervisors as defined in the Act.``(c) Within 14 days after service by the Region,post at its Northumberland, Pennsylvania facility cop-
ies of the attached notice marked ``Appendix.''9Cop-ies of the notice, on forms provided by the Regional
Director for Region 4, after being signed by the Re-
spondent's authorized representative, shall be posted
by the Respondent and maintained for 60 consecutive
days in conspicuous places including all places where
notices to are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since April 29, 1994.``(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.''3. Substitute the attached notice for that of the ad-ministrative law judge. 619DORSEY TRAILERS, INC.1Furniture Rentals v. NLRB, 36 F.3d 1240 (3d Cir. 1994).2Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951).MEMBERCOHEN, dissenting in part.I do not agree that the subcontracting in this case isa mandatory subject of bargaining.To begin with, I do not agree that subcontracting be-comes a mandatory subject simply because one set of
employees will replace another. Concededly, that fac-
tor was present in Fibreboard Corp., v. NLRB 379U.S. 203 (1964), and is relevant to the issue. However,
another factor in Fibreboard, and one that is highlyrelevant to the issue, is whether the decision is moti-
vated by labor-cost considerations.1My colleagues attempt to support the notion that thesubcontracting here was motivated by labor-cost con-
siderations. In this regard, they note that, in February
1993, Respondent was concerned about excessive over-
time. At around the same time, Respondent made its
plans to subcontract some unit work. Based on this co-
incidence in timing, my colleagues find that labor-costs
considerations were a motivating factor behind the
subcontracting.That finding is unwarranted. The judge expresslyfound to the contrary. He found that ``the Respond-
ent's reasons for the [subcontracting] arrangement
were the market conditions in the South,'' and that
``the record here does not show a labor-cost motive for
the Respondent's [subcontracting] decision ...'' The

judge's findings were based on Plant Manager Gordy's
testimony that the subcontracting was motivated by
market conditions in the South. My colleagues note
that Gordy also testified that he was under a corporate
directive to reduce overtime. However, Gordy did nottestify that the goal of reducing overtime was the mo-
tive for the subcontracting. Thus, it simply cannot be
inferred from Gordy's credited testimony that reduc-
tion of overtime was the reason for the subcontracting.I see no reason to overturn the judge's credibilityresolution.2Based on that resolution, I conclude thatthe subcontracting here is not a mandatory subject of
bargaining.Finally, in light of the above, I conclude that therewas no statutory obligation to supply information rel-
evant to the nonmandatory subject of subcontracting.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
change the unit employees' workingconditions, including their assignments to light duty
work outside of their normal departments or classifica-
tions, without prior notice to and without bargaining
with the Union.WEWILLNOT
subcontract bargaining unit work, in-cluding the production of trailers, without prior notice
to and bargaining with the Union.WEWILLNOT
fail or refuse to comply with theUnion's demand for relevant information.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
rescind our unilateral implementation ofpolicies relating to the practice of assigning injured
employees to light duty work outside their normal de-
partments or classifications and notify the Union and
offer to bargain with it regarding any change in the
terms or conditions of employment of the employees
in the bargaining unit.WEWILL
rescind our decision to subcontract theproduction of trailers to Bankhead Enterprises, Atlanta,
Georgia, and WEWILL
notify the Union and on requestbargain with the Union, as the designated and recog-
nized exclusive collective-bargaining representative of
the employees in the bargaining unit, over any such
decision to subcontract the production of trailers.WEWILL
provide the Union the information whichis requested by letters of May 29 and June 7 and 22,
1993, and any other information which is relevant and
necessary to the performance of its duties as a bargain-
ing representative.DORSEYTRAILERS, INC.Donna D. Brown, Esq., for the General Counsel.Michael S. Mitchell, Esq. (Fisher & Phillips), of New Orle-ans, Louisiana, for the Respondent.DECISIONSTATEMENTOFTHE
CASEKARLH. BUSCHMANN, Administrative Law Judge. Thiscase was tried on November 14, 1994, in Sunbury, Pennsyl-
vania, upon a complaint issued on April 29, 1994. Based
upon charges filed by United Auto Workers International
Union and its Local 1868 (the Union), the complaint alleges
that the Respondent, Dorsey Trailers, Inc., violated Section
8(a)(1) and (5) of the National Labor Relations Act (the Act)
by (a) assigning employees to light duty jobs outside their
normal departments without bargaining with the Union, (b)
failing and refusing to furnish the Union with requested in-
formation about this practice, (c) subcontracting unit work of
manufacturing dump trailers to Bankhead Enterprises without
bargaining with the Union, and (d) failing and refusing to
furnish the Union with requested information about this deci-sion.The Respondent filed an answer on May 3, 1994, denyingthe substantive allegations of the complaint. 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The Respondent's unopposed motion of December 2, 1994, tocorrect the transcript is granted.On the entire record,1including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel and the Respondent, I make the
followingFINDINGSOF
FACTI. JURISDICTIONDorsey Trailers, Inc., Northumberland, Pennsylvania plantis a Georgia corporation, located in Northumberland, Penn-
sylvania, where it is engaged in the business of manufactur-
ing trailers. With purchases of materials valued in excess of
$50,000 directly from points outside the State of Georgia, the
Respondent is admittedly an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act.United Auto Workers International Union and its Local1968 is admittedly a labor organization within the meaning
of Section 2(5) of the Act.II. FACTSThe Union has been designated as the exclusive bargainingrepresentative of the following unit among Respondent's em-
ployees:All production, maintenance and stock room employeesof Respondent at Northumberland, Pennsylvania, but
excluding office clerical employees, professional em-
ployees, salesmen, guards, watchmen and supervisors as
defined in the Act.The parties have operated according to successive collec-tive-bargaining agreements, the latest of which has been in
effect from March 4, 1992, to March 1, 1995 (Tr. 9; Jt. Exh.
4).A. Light Duty AssignmentThe bargaining agreement does not contain any provisiondealing with ``light duty'' assignments for employees who
were injured during their employment. Neither was the sub-
ject of light duty raised by the Company or the Union during
their negotiations leading up to the 1988 and the 1992 con-
tracts (Tr. 30, 72). However, as early as 1987, Respondent's
vice president of human resources, Kenny Sawyer, wrote a
memorandum entitled ``Northumberland Safety Program''
which among numerous suggestions on safety, recommended
``to work toward providing light duty work for injured em-
ployees if approved by the physicians'' (Tr. 65±67; R. Exh.
1). A similar memorandum was submitted by Sawyer during
the subsequent year to the plant manager, Al Scholl (R. Exh.
2). On January 4, 1993, the Respondent adopted a safety pol-
icy statement which states, inter alia (R. Exh. 3): ``Dorsey
Trailers, Inc. Early Return-To Work-Program is an indication
that we are doing our best to ensure our concern and respect
for our injured employees.'' According to Sawyer's testi-
mony, the Union received a copy of this policy statement in
1993 (Tr. 74).When the Union confronted the Respondent on May 29,1993, with a request for information about its light duty pol-
icy, the Respondent took the position that its policy had beenin effect for several years. Robert McHugh, the Union'sInternational representative, testified that he became aware in
1993 that the Respondent was assigning injured employees to
work on light duty assignments. Malvern Bower, the local
union president, had notified McHugh in April 1993 that he,
as well as several employees had been assigned to light duty
work assignments which were not within their normal job
classifications.By letter of May 29, 1993, addressed to Michael Gordy,plant manager, the Union requested the information concern-
ing the light duty job assignments in ``order to administer
the Collective Bargaining Agreement and to determine the
legality of the Company's'' practices (G.C. Exh. 2). Gordy
replied by letter of June 15, 1993, expressing surprise that
the Union was unaware of the Company's light duty policy
and stating that it had been in existence for over 8 years
(G.C. Exh. 3). By letter of June 23, 1993, the Union stated
it was unaware of the policy and reiterated its request for in-
formation (G.C. Exh. 4). In its letter of June 30, 1993, the
Company promised to supply the requested information.
However, the Respondent did not provide the requested in-
formation for more than 5 months. By letter of December 7,
1993Ðlong after the filing of the instant chargesÐthe Re-
spondent responded to the Union's request for information.
That letter stated, inter alia, that its light duty policy is not
contained in any written agreements or terms and that ``the
employees stayed in their same job classifications while
doing, light duty work at the same pay'' (G.C. Exh. 6).Union Representative McHugh testified that employeescould properly be reassigned to light duty work within their
assigned classification under article 6 of the collective-bar-
gaining agreement which provides as follows (Tr. 20; Jt.
Exh. 4):Nothing in this Article is intended to limit the Com-pany's right to move or transfer employees within their
assigned classification, as needed to meet production re-
quirements.However, according to the Union's information, employeeswere assigned to light duty work outside of their assigned
classification and outside their normal departments. McHugh
testified as follows (Tr. 12): ``I was made aware of the fact
that the company was apparently assigning individuals to
classifications which were not their own classification. As a
consequence, I sent a letter to a Mr. Gordy, who was the
plant manager requesting specific information regarding these
light duty assignments.''The Union ultimately filed a grievance about this issue,because it felt that the Company's practice was prohibited by
article 6 of the collective-bargaining agreement and that any
proposals in this regard would require changes in the existing
contract (Tr. 15, 28).The Respondent has not denied that employees were as-signed to light duty work outside their job assignments. And
the parties are in agreement that this subject was not dis-
cussed during the negotiations leading to the collective-bar-
gaining agreements. The record is also clear that the Re-
spondent did not notify the Union of its policy until the de-
layed response on December 7, 1993.No matter how salutary the Respondent's policy may be,it is clear that the Respondent had a duty to notify the Union 621DORSEY TRAILERS, INC.and to bargain about any proposed charges in the employees'working conditions, particularly under the circumstances here
where the collective-bargaining agreement contains provi-
sions relevant to the issue. It is furthermore incumbent upon
the Company to provide the requested information within a
reasonable time. Safeway Stores, 252 NLRB 1323 (1980);Crispo Cake Cone Co., 190 NLRB 352 (1971). Had the in-formation been provided promptly in response to the Union's
May 29, 1993 request, the Union might have reconsidered
the filing of a charge on August 9, 1993.I accordingly find that the Respondent violated Section8(a)(1) and (5) of the Act by failing to notify and bargain
with the Union about its unilateral change in the terms and
conditions of employment of the unit employees and by re-
fusing to furnish relevant information within a reasonable
time.B. SubcontractingThe Respondent has two manufacturing locations, a plantin Elba, Alabama, employing about 1150 employees, and a
plant in Northumberland, Pennsylvania, with 250 employees.
The Elba plant produces vans or enclosed trailers and refrig-
erated trailers. The plant at issue here, located in North-
umberland, produces platform and dump trailers (Tr. 64±65,
79). In 1993, the Respondent was faced with an increase in
demand for trailers, and it augmented its production staff,
particularly welders. To meet rising backorders in an other-
wise fluctuating business, the Respondent entered into an in-
formal agreement with Bankhead Enterprises in Atlanta,
Georgia. Bankhead is an independent company with the ca-
pacity to produce their own flatbed and dump trailers. It em-
ployed ``a work force of welders and other people who had
the abilities to produce the type of product that [the Re-
spondent was] producing'' (Tr. 97). According to their agree-
ment, Dorsey engineered the units, purchased the material,
and shipped the material and engineering package to
Bankhead who supplied the labor (Tr. 99). However, eventhough layoffs have been part of Respondent's cyclical busi-
ness, the Respondent has not had any layoffs since the
Bankhead project. To the contrary, the Respondent has added
employees to its work force. Following the initial experi-
mental phase of the project, Bankhead is now producing
trailers at the rate of two per week for customers located in
southern States like Florida, Georgia, Tennessee, and the
Carolinas. Pursuant to the informal agreement between the
two companies, Bankhead agreed not to compete with Dor-
sey by producing trailers on its own and by sharing profits
on the basis of 60 percent for Dorsey and 40 percent for
Bankhead.When the Union learned in June 1993 that the Respondentwas shipping materials to a manufacturer in the South,
McHugh wrote to Plant Manager Gordy requesting certain
information about the arrangements. The letter, dated June 7,
1993, demanded to know the identity of the supplier or sub-
contractor, the number of pieces and units to be subcon-
tracted, the name or title of the job, component product or
function, the comparative costs and other information rel-
evant to the Union's representation of the bargaining unit
(G.C. Exh. 7). The Respondent's answer of June 15, 1993,
stated that the information ``does not relate to subcontracting
but to building of a prototype trailer on an experimental
basis'' (G.C. Exh. 8). By letter of June 22, 1993, the Unionrepeated its request stating ``that the Company was going tohave trailer manufacturing work, normally performed by bar-
gaining unit employees, performed at a plant in Florida''(G.C. Exh. 9). Again, the Company refused to provide the
requested information, stating in its letters of June 10, 1993,
that the ``Company's decision is well within its legitimate
rights under Article 16 of the collective bargaining agree-
ment which gives to management the right to determine the
methods ... of production and manufacturing'' (G.C. Exh.

10).The General Counsel's witnesses testified that they ob-served and participated in the shipping of trailer parts, such
as axles, main rails, front posts, and dogleg hinges, to
Bankhead and that the Company had not heretofore sent out
parts except for warranty purposes. The Respondent, as al-
ready stated, conceded that parts had been shipped to
Bankhead and argues that its activity in this regard cannot
be regarded as subcontracting, but that the Respondent is
simply ``involved in a joint venture with another company,
that it has resulted in a successful attainment of new busi-
ness'' (Jt. Exhs. 2 & 3). The Respondent demonstrated its
point by an example where it was able to bid on a bulk order
and outbid its competition by agreeing to build the total of
28 trailers for a customer by using the Bankhead facility in
cooperation with its Northumberland plant. An additional
benefit of the arrangement was that Respondent's customers
who had received trailers manufactured by the Bankhead fa-
cility were located in the South: Walpole, Inc.; Trailer Con-
cepts, Inc.; Carolina Truck & Equipment, Inc.; and Hughes
Motors. The financial benefits to both Companies were ex-
plained by Plant Manager Gordy: Dorsey Trailers benefited
by saving high freight costs of shipping the finished product
which is more bulky than the materials, and Bankhead bene-
fited by the quality discounts in purchasing materials from its
suppliers.The General Counsel argues that unlike the relocatingissue decided in Dubuque Packing Co., 303 NLRB 386(1991), the Company's practice outlined above presents a
subcontracting issue and a mandatory subject of bargaining.
Fibreboard Corp. v. NLRB, 379 U.S. 203 (1964); TorringtonIndustries, 307 NLRB 809 (1992). Arguing that the Re-spondent's reason for the decision to enter into the business
venture with Bankhead was to reduce or eliminate overtime
work for the unit employees, the General Counsel states that
even under the Dubuque test, labor costs were of concern tothe Respondent based upon Gordy's testimony that he in-
tended to reduce overtime when he first arrived at the Re-
spondent's facility in February 1993 as the plant manager.The Respondent's position is that this case does notpresent a subcontracting issue at all, and that Respondent's
business decision is simply a joint venture.The record supports the General Counsel's characterizationof Respondent's business venture as presenting a sub-
contracting issue. A joint venture between Dorsey Trailer and
Bankhead would not preclude its consideration as a sub-
contracting venture. Clearly, Dorsey is the dominant entity
which designs the trailer, purchases from its suppliers the
necessary parts, and sells to its customers. Bankhead supplies
the labor to assemble the units and also furnishes much of
the necessary raw materials, ``aluminum sheet steel ...

electrical components, brake components ... a couple hun-

dred items ... that [Dorsey does not] try to gather up'' (Tr.
 622DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The amount of lost overtime must be substantial as a result ofsubcontracting to require bargaining. Cities Service Oil Co., 158NLRB 1204 (1966).127). Bankhead has also purchased independently items, suchas wheels, tires, axles, and electric components to manufac-
ture dump trailers for the Respondent (Tr. 101).Gordy's testimony also shows that Respondent's reasonsfor the arrangement were the market conditions in the South.
Its plant in Northumberland experienced a backlog in orders
and its ``dealers down in the south that basically got left out
because there's no production slots available for them'' (Tr.
96). For Dorsey there is ``the need to get additional units
produced, for [Bankhead] is the need to get additional prod-
uct put in their plant'' (Tr. 97). Part of the equation to stay
competitive in the sale of dump trailers is shipping costs in-
volved in transporting a dump trailer to a customer. Unlike
flatbed dump trailers which can be stacked, dump trailers are
shipped individually, raising the costs to the point of wiping
out a profit. The Bankhead facility was accordingly well suit-
ed to serve the customers in the South. Nevertheless, accord-
ing to the Respondent its decision to subcontract with
Bankhead was ``not saving money manufacturing at
Bankhead ... [i]t's to build trailers to meet market demand

is the issue'' (Tr. 124±125).I find Respondent's testimony in this regard plausible, forthe record shows that the existing work force in Northumber-
land was not affected by the arrangement. There were no
layoffs or reductions in its employee complement. Indeed,
the Respondent augmented its labor force (Tr. 104):We added welders onto the dump line ... in March
1993 we increased production and on that line we de-
termined we needed additional people on the dump line
as well as additional welding machines.According to Gordy, the Respondent intends to increasethe working capacity in the plant during the coming year (Tr.
107±108). And even though, the Respondent intended to re-
duce overtime to zero, the employees in Northumberland
continue to work overtime (R. Exhs. 7±10). Respondent's
statistics showing the number of employees, the hours
worked, units purchased, and overtime worked show that the
subcontracting arrangement had no effect on the unit em-
ployees. The General Counsel argues in this regard that the
unit employees were adversely affected because overtime
was reduced and that they could have produced the extra
units by working more overtime. While the General Counsel
may be correct in his argument, it should be noted that he
relies on the statistical evidence showing the varying over-
time totals for each month in 1993 and 1994. There is no
record evidence showing that employees were available to
work overtime or that anyone was denied overtime work or
that any unit employee was actually adversely affected.Concededly, the issue presented is not simple or clear. Iagree that the case does not present a decision to relocate
bargaining unit work. Instead, Respondent's practice is one
of subcontracting governed by Fibreboard Corp. v. NLRB,supra. (1964). The Board relying upon Fibreboard inTorrington Industries, 307 NLRB at 810, stated, ``that theremay be cases in which the nonlabor-cost reason for sub-
contracting may provide a basis for concluding that the deci-
sion to subcontract is not a mandatory subject of bargain-
ing.'' The record here does not show a labor-cost motive for
Respondent's decision nor a labor-related impact upon the
bargaining unit (with the exception of the tenuous overtimescenario).2Accordingly, this case may present the rare in-stance where the subcontracting decision was not a manda-
tory subject of bargaining. Furniture Rentors of America,311 NLRB 749 (1993), enfd. in part 36 F.3d 1240 (3d Cir.
1994). This is so because the issue may not yet have reached
the point at which an adverse effect on the bargaining unit
can be demonstrated. I accordingly dismiss this allegation in
the complaint.However, considering the close nature of the issue pre-sented, I find a violation of Section 8(a)(5) and (1) based
upon the Respondent's refusal and failure to provide the in-
formation requested by the Union. An information request
does not require a showing of a violation of law or a breach
of contract. The standard to support a request for information
relevant to the Union's duties is a liberal discovery type
standard. Walter N. Yoder & Sons v. NLRB, 745 F.2d 531,535 (4th Cir. 1985). The employer has an obligation to com-
ply with a union's request for information that will assist the
union in fulfilling its responsibility as the employees' statu-
tory representative. NLRB v. Acme Industrial Co., 385 U.S.432 (1967). And a failure to provide relevant information on
request is a breach of the employer's duty to bargain in good
faith and violates Section 8(a)(1) and (5) of the Act. The in-
formation sought here is certainly relevant because it has
some bearing on the issue for which the information is re-
quested and has probable or potential relevance to the union
duties. Pfizer, Inc., 268 NLRB 916, 918 (1984). The Unionshould be in a position to examine the subcontracting prac-
tice, to assure that there are no violations of the collective-
bargaining agreement, and to determine to what extent the
Company's practice has an effect upon the unit employees.
The Union should also be in a position to monitor the Re-
spondent's subcontracting practice in the future to make a
determination whether the practice has changed or whether
labor costs will become a factor in the future so as to require
notice and bargaining. I accordingly find that that the Re-
spondent's refusal to furnish the requested information to the
Union violated Section 8(a)(1) and (5) of the Act.CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Union is the collective-bargaining representative ofRespondent's employees in the following unit:All production, maintenance and stock room employeesof Respondent at Northumberland, Pennsylvania, but
excluding office clerical employees, professional em-
ployees, salesmen, guards, watchmen and supervisors as
defined in the Act.4. By assigning employees to light duty work outside theirnormal departments and classifications, the Respondent
changed the working conditions of its unit employees with-
out prior notice and without bargaining with the Union in
violation of Section 8(a)(5) and (1) of the Act. 623DORSEY TRAILERS, INC.3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''5. By its failure and refusal to comply within a reasonabletime with the Union's information requests of May 29, 1993,
relating to light duty assignment and by its failure and re-
fusal to comply entirely with the Union's information re-
quests of June 7, 1993, relating to subcontracting, all of
which is relevant to the Union's duties as the employees'
bargaining representative, the Respondent violated Section
8(a)(5) and (1) of the Act.REMEDYHaving found that the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Sec-
tion 8(a)(5) and (1) of the Act, I shall recommend that it
cease and desist therefrom and, to take certain affirmative ac-
tion designed to effectuate the purposes of the Act. Having
found that the Respondent changed the employees' working
conditions without notice to the Union and without bargain-
ing with the Union, the Respondent must be ordered to cease
the practice, cancel the policy, and to bargain collectively.
And having found that the Respondent failed and refused to
provide the Union with the information relevant to its per-
formance and duty as the employees' bargaining agent the
Respondent will be ordered to comply with the Union's in-
formation requests.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, Dorsey Trailers, Inc., Northumberland,PA Plant, Northumberland, Pennsylvania, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Changing the unit employees' working conditions, in-cluding their assignments to light duty work outside their
normal departments or classifications, without prior notice
and without bargaining with the Union.(b) Failing and refusing to comply with the Union's de-mand for relevant information.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Rescind its unilateral implementation of policies relat-ing to the practice of assigning injured employees to light
duty assignments outside their normal departments and clas-
sifications and notify the Union and offer to bargain with it
regarding any change in the terms or conditions of employ-
ment of the employees in the following bargaining unit:All production, maintenance and stock room employeesof Respondent at Northumberland, Pennsylvania, but
excluding office clerical employees, professional em-
ployees, salesmen, guards, watchmen and supervisors as
defined in the Act.(b) Provide the Union the information which is has re-quested by letters of May 29 and June 7, 1993, and any other
information which is relevant and necessary to the perform-
ance of its duties as a bargaining representative.(c) Post at its Northumberland, Pennsylvania facility cop-ies of the attached notice marked ``Appendix.''4Copies ofthe notice, on forms provided by the Regional Director for
Region 4, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.